Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 11/19/2021.
•	 Claims 1-7, 9-15, 17-19 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-7, 9-15, 17-19 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• based on the potential cutter interactions and the approximated cutter geometry of each cutter, calculating an engagement surface for each cutter using polygon approximation, wherein calculating the engagement surface comprises: 
shifting a projection of nodes of a polygon describing the cutter to yield a shifted projection of nodes of the polygon; and 
calculating a difference between the projection of nodes of the polygon and the shifted projection of nodes of the polygon; and 
based on one or more geometric parameters associated with the engagement surface calculated for each cutter, simulating, via one or more processors, reaction forces on the bit at 
Claim 11
• based on the potential cutter interactions and the approximated cutter geometry of each cutter, calculate an engagement surface for each cutter using polygon approximation, wherein calculating the engagement surface comprises: 
shifting a projection of nodes of a polygon describing the cutter to yield a shifted projection of nodes of the polygon; and 
calculating a difference between the projection of nodes of the polygon and the shifted projection of nodes of the polygon; and 
based on one or more geometric parameters associated with the engagement surface calculated for each cutter, simulate reaction forces on the bit at each of a plurality of time steps corresponding to constant increments of an angular position of the bit during each revolution of the bit, the reaction forces comprising weight-on-bit and torque-on-bit;
Claim 18
• based on one or more geometric parameters associated with the engagement surface calculated for each cutter, simulate reaction forces on the bit at each of a plurality of time steps corresponding to constant increments of an angular position of the bit during each revolution of the bit, the reaction forces comprising weight-on-bit and torque-on-bit, 
wherein the engagement surface for each cutter is calculated at each of the plurality of time steps, and wherein calculating the engagement surface comprises calculating an intersection of engagement surfaces associated with two or more of the plurality of cutters by: 

calculating a difference between the projection of nodes of the polygon and the shifted projection of nodes of the polygon;

	The closest prior art of record-Shilin Chen (Patent No.: US 8,720,611 B2) is related to downhole drilling tools wherein manufacture and/or selection of such downhole drilling tools may be further based at least in part on balancing forces acting on associated cutting elements during initial contact with the downhole end of a wellbore and/or transition drilling through a first downhole formation and into a second downhole formation. 
Another relevant prior art of record by Chen (Patent No. US 10,526,850 B2) attempt to highlights a drill bit cutter having a shaped cutting element is disclosed. Wherein the cutter includes a substrate having a fixed portion, and a rotating portion rotatably attached to the fixed portion. 
Yet, another relevant prior art of record - Cariveau et al. (Patent No.: US 7,831,419 B2) teaches a method for designing a fixed cutter drill bit, includes simulating the fixed cutter drill bit drilling in an earth formation, determining radial and circumferential components of imbalance forces on the drill bit and a Beta angle between the radial and circumferential components of the imbalance forces during a period of simulated drilling, and adjusting a value of at least one design parameter for the fixed cutter drill bit at least based upon the Beta angle.
Sujian Huang (Patent No.: US 9,482,055 B2) teaches a method for designing a drilling tool assembly, having a drill bit disposed at one end includes defining initial drilling tool assembly design parameters; calculating a dynamic response of the drilling tool assembly; adjusting a value of a drilling tool assembly design parameter; and repeating the calculating and the adjusting until a drilling tool assembly performance parameter is optimized.
Mohan Sivagnanam (PDC Drill Bit Redesign and Simulation for Optimized Performance, 2014, UNIVERSITY OF CALGARY, pp 1-148) conceptually presents simulation studies to achieve improvement in the bit hydraulics through an optimization process that includes recommending optimum design criteria along with the corresponding operational parameters.
Pelfrene et. al. (Modelling the 3D Bit-Rock Interaction Helps Designing Better PDC Bits, 2019, SPE, pp 1-18) presents a new method designed to model the interaction between the whole drill bit and the rock formation within a full three-dimensional framework. This approach is based on a generic computational geometry algorithm which simulates the drilling process considering both the drill bit and the hole being drilled as a set of 3D meshed surfaces. The volume of rock removed by the PDC cutters as well as the area and the volume of contact between the rock and the non-cutting parts of the drill bit can be computed with a high accuracy based on the 3D CAD model of the drill bit.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 11 and 18.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-7, 9-15, 17-19 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146